DETAILED ACTION
Claims 1-10 (filed 06/30/2022) have been considered in this action.  Claims 1, 4, 8 and 10 have been amended.  Claim 9 has been canceled.  Claims 2-3 and 5-7 have been presented in the same format as previously presented. 

Response to Arguments
Applicant’s arguments, see page 6 paragraph 2, filed 06/30/2022, with respect to objections to the specification have been fully considered and are persuasive.  The objections of the specification has been withdrawn and the new title is accepted. 

Applicant’s arguments, see page 6 paragraph 4, filed 06/30/2022, with respect to objection to claim 10 have been fully considered and are persuasive.  The objection of claim 10 has been withdrawn. 

Applicant’s arguments, see page 7 paragraph 4, filed 06/30/2022, with respect to rejection of claims 1-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. 103 has been withdrawn. 
Applicant’s arguments, see page 7 paragraph 1, filed 06/30/2022, with respect to rejection of claims 1-10 under 35 U.S.C. 112(b) for the use of “in a case” have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. 112(b) has been withdrawn.

Applicant's arguments, see page 6 paragraph 5, filed 06/30/2022, with respect to interpretation of claims under 35 U.S.C. 112(f) have been fully considered but they are not persuasive.  Applicant has amended claim language to replace the functional language + nonce terms from the originally filed claims with terms that are not supported by the original disclosure.  While these terms are not found in the original disclosure, it cannot be considered that the applicant has overcome the 112(f) interpretations because, while the new terms are semantically different, effectively they are identical as these newly amended terms fail to encompass an appropriate structure.  As noted in MPEP 2181(I), “The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function”.  No structure has been claimed that is capable of performing these functions, thus the 112(f) interpretation stands.

Applicant's arguments, see page 7 paragraph 2, filed 06/30/2022, with respect to rejection of claims 1-10 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  Applicant argues that removing “unit” makes the terms not invoke 112(f), and thus not receive the 112(b).  This is not convincing because the inherit defect with the claims is that no structure capable of performing the claimed functions is present in the claims.  Claims 1-10 are claimed as a system/machine, and thus that system/machine must incorporate hardware structures capable of performing all of the claimed functions.  No CPU, processor, controller, circuitry, etc. is claimed, and thus no hardware capable of performing functions such as gathering data, modeling warpage, editing stored information, etc. is present in the claims.  After a complete review of the specification by both the examiner and the applicant’s representative (as noted in the attached interview summary) no hardware structure is found, and thus the rejection under 35 U.S.C. 112(b) is held.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks antecedent basis for the following terms that have been added to the claims on pages 3-4 of the reply filed 06/30/2022: “production state information acquirer”, “operation state information acquirer”, “control value outputter”, “warping state information acquirer”, “information editor”, “prediction model calculator” and “control table updater”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, there exists the following terms that are not described by the specification: “production state information acquirer”, “operation state information acquirer”, “control value outputter”, “warping state information acquirer”, “information editor”, “prediction model calculator” and “control table updater”.
Claims 2-8 and 10 are dependent upon claim 1, and thus inherit the rejection of claim 1 under 35 U.S.C. 112(a).
The examiner recommends changing the terms back to the original form presented, as these offer support from the original disclosure.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “production state information acquirer”, “operation state information acquirer”, “control value outputter”, “warping state information acquirer”, “information editor”, “prediction model calculator” and “control table updater” in claims 1-8 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Based upon the provided specification, there is no corresponding structure capable of performing the functions of the “operation state information acquisition unit”, “control table storage unit”, “control value output unit”, “warping state information acquisition unit”, “information editing unit”, “editing information storage unit”, “prediction model calculation unit” and “control table update unit”.  A person having ordinary skill in the art would recognize that the described functions of all of the above units would typically be performed by either of a processor or circuitry configured to perform the described functions.  The specification is devoid of any reference to a processor, CPU, computer or circuitry; thus the applicant has failed to describe and make explicit the structure performing the above functions.  For the sake of compact prosecution, the examiner shall consider these functions performed by a processor, even though no such structure has been defined.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “production state information acquirer”, “operation state information acquirer”, “control value outputter”, “warping state information acquirer”, “information editor”, “prediction model calculator” and “control table updater” (hereinafter the “units”) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  It is recognized that the functions of obtaining, outputting, and performing manipulation on information are functions most commonly associated with a processor or circuitry configured to execute those functions. The functions of the claimed “units” are recognized as generally being related to obtaining, outputting, and performing manipulation on information.  The disclosure is devoid of any structure that performs these functions in the claim, because no definitive structure has been linked to the acts performed by the above “units”.  Applicant’s provided disclosure is devoid of any structure such as a processor, CPU or circuitry arranged for the manipulation of information.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116